DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,804,429 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest A light emitting diode (LED) array comprising: a first pixel adjacent to a second pixel, the second pixel adjacent to a third pixel; the first pixel comprising a first stack and having a first pair of contacts, the first pair of contacts comprising at least one first contact on a first pixel semiconductor layer, the first pixel semiconductor layer on a first pixel tunnel junction, the first pixel tunnel junction on a first pixel LED on a substrate; the second pixel comprising a second stack and having a second pair of contacts, the second pair of contacts comprising at least one second contact on a second pixel semiconductor layer, the second pixel semiconductor layer on a second pixel second tunnel junction, the second pixel tunnel junction on a second pixel second LED, the second pixel second LED on a second pixel 
Specifically, the prior art reviewed by Examiner fails to teach each of a plurality of trench separated LEDs that include within their respective structures a plurality of stacked tunnel junctions, further including a dielectric layer formed over at least part of each of the plurality of pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637